Citation Nr: 0839409	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service-connection for posterior tibial 
tendonitis of the bilateral feet.

2.  Whether the reduction of the disability evaluation for 
residuals of status post L4-S1 transforaminal lumbar 
interbody infusion with degenerative disc disease from 30 
percent to 10 rating effective January 1, 2007, was proper.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1999 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service-connection for 
posterior tibial tendonitis of the bilateral feet.  In that 
decision, the RO also proposed to reduce the 30 percent 
rating assigned for the veteran's lumbar spine disability to 
10 percent.  This reduction was implemented in a subsequent 
October 2006 rating decision.  The veteran subsequently 
perfected an appeal as to both of these issues, which are now 
before the Board.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a hearing which was 
conducted in Washington, D.C. in September 2008. The 
transcript of the hearing is associated with the veteran's 
claims folder.  

The Board notes that one of the issues on appeal was 
characterized by the RO as a claim for a higher disability 
rating for a lumbar spine disability.  However, as noted, the 
RO reduced the veteran's rating for this disorder from 30 
percent to 10 percent, effective January 1, 2007, in the 
above-referenced October 2006 rating decision.  The veteran 
subsequently submitted a timely notice of disagreement in 
which he disagreed with the RO's decision to reduce his 
disability rating.  Therefore, the Board finds that the issue 
on appeal is the propriety of the RO's reduction, and it has 
been recharacterized on the title page accordingly.  

The Board notes that the veteran appears to be raising an 
additional claim for a clothing allowance.  The Board refers 
this claim back to the RO for appropriate action.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred bilateral foot 
tendonitis as a result of active military service.  In this 
regard, the Board notes that the veteran's service medical 
records indicate that he was diagnosed with various foot 
conditions while on active duty for which he is service-
connected.  The Board also notes that there are numerous 
current diagnoses of tibial tendonitis of the bilateral feet 
of record. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of a current foot 
disability and evidence of in-service occurrence of a foot 
condition.  The Board also notes that the veteran appears to 
be asserting continuous symptoms since active duty to 
present.
See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  
However, there is insufficient competent medical evidence on 
file for the Secretary to make a decision on this claim.  
Though the Board acknowledges that the veteran underwent VA 
examination in April 2006 with respect to a foot condition, 
it points out that no opinion was rendered as to the nature 
and etiology of the veteran's tibial tendonitis of the 
bilateral feet.  As such, the Board finds that the criteria 
for obtaining a VA medical opinion or examination with regard 
to the veteran's foot disability are met.

The veteran also contends that the reduction of his 
disability evaluation for his lumbar spine disability was 
improper.  In this regard, the Board points out that December 
2004 VA outpatients records indicate that the veteran 
reported bladder fullness and urinary incontinence were 
associated with his lumbar spine disability.  The Board 
further points out that September 2007 VA outpatient records 
indicate that the veteran has reported sensations of bladder 
urgency which have been present since his initial lumbar 
spine surgery in 2001.  In light of these findings, an 
examination is deemed necessary in order to determine whether 
or not there are any associated objective neurologic 
abnormalities, to include bladder impairment which are 
related to the veteran's service-connected low back 
disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note 1; see also See 
Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by appropriate specialist to determine 
the nature and etiology of his currently 
diagnosed posterior tibial tendonitis of 
his bilateral feet.  The examiner should 
conduct a thorough examination of the 
bilateral feet and diagnose any 
pathology found.  As to any disability 
of the bilateral feet that is 
identified, the examiner should offer an 
opinion as to whether the disability is 
at least as likely as not (50 percent or 
greater probability) related to a 
disease or injury in service.  An 
opinion should also be provided as to 
whether it is at least as likely as not 
that the veteran's bilateral foot 
tendonitis  has been caused or 
aggravated by a service-connected 
disability, particularly the veteran's 
service-connected bilateral pes planus 
with left foot plantar fasciits and 
tinea pedis of the left foot.  

2.  Schedule the veteran for a VA 
neurological examination of the lumbar 
spine.  The claims folder, to include the 
service medical records, must be made 
available to the examiner prior to the 
examination, and the examiner must 
indicate in the examination report that 
the claim folder was reviewed.  All 
special studies and tests deemed 
necessary to fully evaluate the veteran's 
condition must be conducted.

The examiner should fully describe the 
degree of limitation of motion of the 
lumbar spine.  Any limitation of motion 
must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the lumbar spine.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.

The neurological examinations should 
indicate whether the veteran suffers from 
any associated objective abnormalities, 
to include the veteran's reports of 
bladder impairment.  If so, the examiner 
should specify whether such impairment 
results in urine leakage, urinary 
frequency, or other symptomatology, and, 
if so, the frequency and severity of any 
such symptoms.  

Finally, the examiner should document the 
number of weeks, if any, during the past 
12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

A complete rationale should be provided 
for any opinions given.  If the 
requested medical opinions cannot be 
given, the examiner(s) should state the 
reason(s) why.

3.  Following completion of the above 
development, readjudicate both the claim 
for service connection for posterior 
tibial tendonitis of the bilateral feet 
and the claim that the veteran's 
reduction related to his service-
connected lumbar spine disability was 
proper.  In doing so, consider whether 
separate ratings are warranted based on 
associated neurological manifestations 
resulting from the lumbar spine.  If 
service connection is not granted and/or 
if the reduction is not deemed improper, 
an appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




